





EXHIBIT 10.5




LIMITED GUARANTY AGREEMENT




THIS LIMITED GUARANTY AGREEMENT (this "Guaranty") is made this 11th day of
February, 2010 by INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland
corporation, its successors and assigns (the "Guarantor") for the benefit of
DELTA COMMUNITY CREDIT UNION, its successors and assigns (the "Lender"), with
respect to the obligations of INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a
Delaware limited liability company, its successors and assigns (the "Borrower")
to the Lender.




Explanatory Statement




The Borrower has requested certain credit accommodations from the Lender. The
Lender has agreed to extend credit to the Borrower, but only if the Guarantor
gives the guaranty provided in this Guaranty. The Guarantor is willing to give
the Guaranty so as to induce the Lender to extend credit to the Borrower.




NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor gives the following guaranty and indemnification to and for the
benefit of the Lender.




Agreement




Section 1.

Guaranty.  




(a)

The Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
the Lender, the payment when due of the Borrower’s Recourse Liabilities.  For
purposes of this Guaranty, “Borrower’s Recourse Liabilities” shall mean
Borrower’s personal liability for any actual loss incurred by the Lender as a
result of Borrower’s non-payment of the Loan (the “Loan Loss”) due to (a) fraud
or intentional misrepresentation by Borrower or Guarantor in connection with
obtaining the Loan; (b) physical waste of the Property; (c) any insurance
proceeds paid by reason of any insured casualty or any Award received in
connection with a Condemnation not applied in accordance with the provisions of
the Loan Documents (except to the extent that Borrower did not have the legal
right, because of a bankruptcy, receivership or similar judicial proceeding, to
direct disbursement of such sums or payments); or (d) misappropriation of tenant
security deposits and rents collected in advance, or of funds held by Borrower
for the benefit of another party.

  

Section 2.

Lender Need Not Pursue Other Rights.  The Lender shall be under no obligation to
pursue the Lender's rights against the Borrower or any of the collateral of the
Borrower securing the obligations of the Borrower to the Lender or against any
other guarantor or any collateral of any other guarantor before pursuing the
Lender's rights against the Guarantor.




Section 3.

Certain Rights Of Lender.  The Guarantor hereby agrees that any and all terms
and agreements between the Lender and the Borrower or between the Lender and any
other guarantor, and all amendments and modifications thereof, whether presently
existing or hereafter made and whether oral or in writing shall not affect
Guarantor’s liability hereunder; provided, however, that no such agreement will
have the effect of increasing the Guarantor’s obligations hereunder. The Lender
may, without compromising, impairing, diminishing, or in any way releasing the
Guarantor from the Obligations and without notifying or obtaining the prior
approval of the Guarantor, at any time or from time to time (a) waive or excuse
a default by the Borrower or any other guarantor, or delay in the exercise by
the Lender of any or all of the Lender's rights or remedies with respect to such
default or defaults; (b) grant extensions of time for payment or performance by
the Borrower or any other guarantor; (c) release, substitute, exchange,
surrender, or add collateral of the Borrower or of any other

















guarantor, or waive, release, or subordinate, in whole or in part, any lien or
security interest held by the Lender on any real or personal property securing
payment or performance, in whole or in part, of the obligations of the Borrower
to the Lender or of any other guarantor; (d) release the Borrower or any other
guarantor; (e) apply payments made by the Borrower or by any other guarantor to
any sums owed by the Borrower to the Lender, in any order or manner, or to any
specific account or accounts, as the Lender may elect; and (f) modify, change,
renew, extend, or amend in any respect the Lender's agreement with the Borrower
or any other guarantor, or any document, instrument, or writing embodying or
reflecting the same; provided, however, that no such agreement will have the
effect of increasing the Guarantor’s obligations hereunder.




Section 4.

Waivers By Guarantor.  The Guarantor waives: (a) any and all notices whatsoever
with respect to this Guaranty or with respect to any of the obligations of the
Borrower to the Lender, including, but not limited to, notice of (i) the
Lender's acceptance hereof or the Lender's intention to act, or the Lender's
action, in reliance hereon, (ii) the present existence or future incurring of
any of the obligations of the Borrower to the Lender or any terms or amounts
thereof or any change therein, (iii) any default by the Borrower or any surety,
pledgor, grantor of security, guarantor or any person who has guarantied or
secured in whole or in part the obligations of the Borrower to the Lender, and
(iv) the obtaining or release of any guaranty or surety agreement, pledge,
assignment, or other security for any of the obligations of the Borrower to the
Lender; (b) presentment and demand for payment of any sum due from the Borrower
or any other guarantor and protest of nonpayment; and (c) demand for performance
by the Borrower or any other guarantor.




Section 5.

[INTENTIONALLY DELETED].  




Section 6.

No Conditions Precedent.  This Guaranty shall be effective and enforceable
immediately upon its execution. The Guarantor acknowledges that no unsatisfied
conditions precedent to the effectiveness and enforceability of this Guaranty
exist as of the date of its execution and that the effectiveness and
enforceability of this Guaranty is not in any way conditioned or contingent upon
any event, occurrence, or happening, or upon any condition existing or coming
into existence either before or after the execution of this Guaranty.




Section 7.

No Duty To Disclose.  The Lender shall have no present or future duty or
obligation to discover or to disclose to the Guarantor any information,
financial or otherwise, concerning the Borrower, any other guarantor, or any
collateral securing either the obligations of the Borrower to the Lender or of
any other person who may have guarantied in whole or in part the obligations of
the Borrower to the Lender. The Guarantor waives any right to claim or assert
any such duty or obligation on the part of the Lender. The Guarantor agrees to
obtain all information which the Guarantor considers either appropriate or
relevant to this Guaranty from sources other than the Lender and to become and
remain at all times current and continuously apprised of all information
concerning the Borrower, other guarantors, and any collateral which is material
and relevant to the obligations of the Guarantor under this Guaranty.




Section 8.

Existing Or Future Guaranties.  The execution of this Guaranty shall not
discharge, terminate or in any way impair or adversely affect the validity or
enforceability of any other guaranty given by the Guarantor to the Lender. Nor
shall the execution of any future guaranty by the Guarantor in favor of the
Lender discharge, terminate, or in any way impair or adversely affect the
validity or enforceability of this Guaranty. All guaranties given by the
Guarantor to the Lender shall be cumulative and shall remain in full force and
effect until discharged and terminated in accordance with their provisions, upon
satisfaction of the guarantied obligations.




Section 9.

Cumulative Liability.  The liability of the Guarantor under this Guaranty shall
be cumulative to, and not in lieu of, the Guarantor's liability under any other
Loan Document or in any capacity other than as Guarantor hereunder.




















Section 10.

Defenses Against Borrower.  The Guarantor waives any right to assert against the
Lender any defense (whether legal or equitable), claim, counterclaim, or right
of setoff or recoupment which the Guarantor may now or hereafter have against
the Borrower or any other guarantor.




Section 11.

Expenses Of Collection And Attorneys' Fees.  Should this Guaranty be referred to
an attorney for collection, the Guarantor shall pay all of the holder's
reasonable costs, fees and expenses resulting from such referral, including
reasonable attorneys' fees, which the holder may incur, even though judgment has
not been confessed or suit has not been filed.




Section 12.

[INTENTIONALLY DELETED].




Section 13.

Interest Rate After Judgment.  If judgment is entered against the Guarantor on
this Guaranty, the amount of the judgment entered (which, unless applicable law
specifically provides to the contrary, includes all principal, prejudgment
interest, late charges, prepayment penalties if any are provided for, collection
expenses, attorneys' fees, and court costs) shall bear interest at the highest
rate after default authorized by the Loan Documents as of the date of entry of
the judgment to the extent permitted by applicable law. In the event any statute
or rule of court specifies the rate of interest which a judgment on this
Guaranty may bear or the amount on which such interest rate may apply and such
rate or amount is less than that called for in the preceding sentence absent a
restriction under applicable law, the Guarantor agrees to pay to the order of
the Lender an amount as will equal the interest computed at the highest rate
after default provided for in the Loan Documents which would be due on the
judgment amount (which, for this purpose, shall be considered to include all
principal, prejudgment interest, late charges, prepayment penalties if any are
provided for, collection expense fees, attorneys' fees, and court costs) less
the interest due on the amount of the judgment which bears judgment interest.




Section 14.

Enforcement During Bankruptcy.  Enforcement of this Guaranty shall not be stayed
or in any way delayed as a result of the filing of a petition under the United
States Bankruptcy Code, as amended, by or against the Borrower. Should the
Lender be required to obtain an order of the United States Bankruptcy Court to
begin enforcement of this Guaranty after the filing of a petition under the
United States Bankruptcy Code, as amended, by or against the Borrower, the
Guarantor hereby consents to this relief and agrees to file or cause to be filed
all appropriate pleadings to evidence and effectuate such consent and to enable
the Lender to obtain the relief requested.




Section 15.

Remedies Cumulative.  All of the Lender's rights and remedies shall be
cumulative and any failure of the Lender to exercise any right hereunder shall
not be construed as a waiver of the right to exercise the same or any other
right at any time, and from time to time, thereafter.




Section 16.

Discharge Of Guaranty.  This Guaranty shall not be discharged and the Guarantor
shall not be released from liability until all Obligations have been satisfied
in full and the satisfaction of the Obligations is not subject to challenge or
contest. If all or any portion of the Obligations are satisfied and the Lender
is required for any reason to pay to any person the sums used to satisfy the
Obligations, the Obligations shall remain in effect and enforceable to the
extent thereof.




Section 17.

Continuing Guaranty.  This Guaranty is a continuing guaranty and may not at any
time be terminated by the Guarantor. This Guaranty may be terminated only in
writing by the Lender and upon such terms and conditions as the Lender may
impose.




Section 18.

Rights Of Subrogation, Etc.  In the event the Guarantor pays any sum to or for
the benefit of the Lender pursuant to this Guaranty, the Guarantor shall have no
right of contribution, indemnification, exoneration, reimbursement, subrogation
or other right or remedy against or with respect to the Borrower, any other
guarantor, or any collateral, whether real, personal, or mixed,

















securing the obligations of the Borrower to the Lender or the obligations of any
other guarantor, and the Guarantor hereby subordinates all and any such rights
which it may now or hereafter have.




Section 19.

Subordination Of Certain Indebtedness.  If the Guarantor advances any sums to
the Borrower or its successors or assigns or if the Borrower or its successors
or assigns shall hereafter become indebted to the Guarantor, such sums and
indebtedness shall be subordinate in all respects to the amounts then or
thereafter due and owing to the Lender by the Borrower.




Section 20.

Setoff.  The Lender shall have the right to setoff and apply against the
Obligations any sums which the Guarantor at any time has on deposit with the
Lender whether such deposits are general or special, time or demand, provisional
or final, and the Guarantor hereby pledges and grants to the Lender a security
interest in all such deposits.




Section 21.

Renewals, Etc.  This Guaranty shall apply to all sums now or hereafter owed by
the Borrower to the Lender and to all extensions, modifications, amendments,
renewals, substitutions, and refinancings thereof.




Section 22.

Choice Of Law.  The laws of the State of Delaware (excluding, however, conflict
of law principles) shall govern and be applied to determine all issues relating
to this Guaranty and the rights and obligations of the parties hereto, including
the validity, construction, interpretation, and enforceability of this Guaranty
and its various provisions and the consequences and legal effect of all
transactions and events which resulted in the issuance of this Guaranty or which
occurred or were to occur as a direct or indirect result of this Guaranty having
been executed.




Section 23.

Consent To Jurisdiction; Agreement As To Venue.  The Guarantor irrevocably
consents to the non-exclusive jurisdiction of the courts of the State of
Delaware and of the United States District Court for the District of Delaware,
if a basis for federal jurisdiction exists. The Guarantor agrees that venue
shall be proper in any circuit court of the State of Delaware selected by the
Lender or in the United States District Court for the District of Delaware if a
basis for federal jurisdiction exists and waives any right to object to the
maintenance of a suit in any of the state or federal courts of the State of
Delaware on the basis of improper venue or of inconvenience of forum.




Section 24.

Proof Of Sums Due On Guaranty.  In any action or proceeding brought by the
Lender to collect the sums owed on this Guaranty, a certificate signed by an
officer of the Lender setting forth the unpaid balances of principal, and any
accrued interest, default interest, attorneys' fees, and late charges owed with
respect hereto shall be presumed correct and shall be admissible in evidence for
the purpose of establishing the truth of what it asserts. If the Guarantor
wishes to contest the accuracy of the figures set forth in any such certificate,
the Guarantor shall have the burden of proving that the certificate is
inaccurate or incorrect.




Section 25.

Actions Against Lender.  Any action brought by the Guarantor against the Lender
which is based, directly or indirectly, on this Guaranty or any matter in or
related to this Guaranty, including but not limited to the obligations of the
Borrower to the Lender, the administration, collection, or enforcement thereof,
shall be brought only in the courts of the State of Delaware. The Guarantor may
not file a counterclaim against the Lender in a suit brought by the Lender
against the Guarantor in a state other than the State of Delaware unless under
the rules of procedure of the court in which the Lender brought the action or
the counterclaim is mandatory, and not merely permissive, and will be considered
waived unless filed as a counterclaim in the action instituted by the Lender.
The Guarantor agrees that any forum other than the State of Delaware is an
inconvenient forum and that a suit brought by the Guarantor against the Lender
in a court of any state other than the State of Delaware should be forthwith
dismissed or transferred to a court located in the State of Delaware by that
court.




















Section 26.

Invalidity Of Any Part.  If any provision or part of any provision of this
Guaranty shall for any reason be held invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions or the remaining part of any effective provisions of this
Guaranty, and this Guaranty shall be construed as if such invalid, illegal, or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality, or unenforceability.




Section 27.

Amendment Or Waiver.  This Guaranty may be amended only by a writing duly
executed by the Guarantor and the Lender. No waiver by the Lender of any of the
provisions of this Guaranty or any of the rights or remedies of the Lender with
respect hereto shall be considered effective or enforceable unless in writing.




Section 28.

Notices.  Any notice required or permitted by or in connection with this
Guaranty shall be in writing and shall be made by facsimile (confirmed on the
date the facsimile is sent by one of the other methods of giving notice provided
for in this Section) or by hand delivery, by Federal Express, or other similar
overnight delivery service, or by certified mail, unrestricted delivery, return
receipt requested, postage prepaid, addressed to the Lender or the Guarantor at
the appropriate address set forth below or to such other address as may be
hereafter specified by written notice by the Lender or the Guarantor. Notice
shall be considered given as of the date of the facsimile or the hand delivery,
one (1) calendar day after delivery to Federal Express or similar overnight
delivery service, or three (3) calendar days after the date of mailing,
independent of the date of actual delivery or whether delivery is ever in fact
made, as the case may be, provided the giver of notice can establish the fact
that notice was given as provided herein. If notice is tendered pursuant to the
provisions of this Section and is refused by the intended recipient thereof, the
notice, nevertheless, shall be considered to have been given and shall be
effective as of the date herein provided.




If to the Lender:

Delta Community Credit Union

c/o Situs Asset Management

4665 Southwest Freeway

Houston, Texas 77027

Attention: Director, Situs Asset Management




with a copy to:

Shapiro Sher Guinot & Sandler

36 South Charles Street, Suite 2000

Baltimore, Maryland 21201-3147

Attn: K. Lee Riley, Jr., Esquire




If to the Guarantor:

Inland Diversified Real Estate Trust, Inc.

c/o Inland Mortgage Servicing Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523




with a copy to:

The Inland Real Estate Group, Inc./Law Department

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: General Counsel




Section 29.

Binding Nature.  This Guaranty shall inure to the benefit of and be enforceable
by the Lender and the Lender's successors and assigns and any other person to
whom the Lender may grant an interest in the obligations of the Borrower to the
Lender, and shall be binding upon and enforceable against the Guarantor and the
Guarantor's personal representatives and assigns.




Section 30.

Assignability.  This Guaranty or an interest therein may be assigned by the
Lender, or by any other holder, at any time or from time to time.




















Section 31.

Final Agreement.  This Guaranty contains the final and entire agreement between
the Lender and the Guarantor with respect to the guaranty by the Guarantor of
the Borrower's obligations to the Lender. There are no separate oral or written
understandings between the Lender and the Guarantor with respect thereto.




Section 32.

Tense; Gender; Defined Terms; Captions.  As used herein, the plural includes the
singular, and the singular includes the plural. The use of any gender applies to
any other gender. If more than one person has executed this Guaranty, the term
"Guarantor" means all such persons collectively or any one or more of such
persons individually or collectively, as the case may be and as the context may
require. All capitalized terms not otherwise defined herein shall have the
meanings as ascribed to them in the other documents executed in connection with
the obligations of the Borrower to the Lender. All captions are for the purpose
of convenience only.




Section 33.

Seal And Effective Date.  This Guaranty is an instrument executed under seal and
is to be considered effective and enforceable as of the date set forth on the
first page hereof, independent of the date of actual execution.




Section 34.

Waiver Of Trial By Jury.  The Guarantor and the Lender, by their execution and
acceptance, respectively, of this Guaranty, agree that any suit, action, or
proceeding, whether claim or counterclaim, brought or instituted by either party
hereto or any successor or assign of any party on or with respect to this
Guaranty or which in any way relates, directly or indirectly, to this Guaranty
or any event, transaction, or occurrence arising out of or in any way connected
with this Guaranty, or the dealings of the parties with respect thereto, shall
be tried only by a court and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING. The
Guarantor acknowledges and agrees that this Section is a specific and material
aspect of this Guaranty and that the Lender would not accept this Guaranty as a
basis for the extension of credit to the Borrower if this waiver of jury trial
Section were not a part of this Guaranty.




IN WITNESS WHEREOF, the Guarantor has executed this Guaranty with the specific
intention of creating a document under seal.







WITNESS/ATTEST:

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a

 

Maryland corporation










/s/ Judy L. Millette

   By: /s/ Barry L. Lazarus  

 (SEAL)

  Name: Barry L. Lazarus

  President





















